Citation Nr: 1454428	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-27 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel
INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for posttraumatic stress disorder and denied service connection for hearing loss, tinnitus, and diabetes mellitus.  In May 2012, the Veteran filed a notice of disagreement with the denial of service connection for hearing loss and tinnitus.  He was issued an August 2012 statement of the case for these issues.  He perfected his appeal on the issues of service connection for hearing loss and tinnitus by submitting a substantive appeal in September 2012.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of the hearing is associated with the claims file.


REMAND

At his hearing, the Veteran, through his representative, argued that his in-service audiograms showed a shift in hearing acuity during military service.  Given that the entrance examination was performed prior to November 1967, when audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA) and the separation examination was performed after November 1, 1967, when audiometric results in service department records were reported in standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI), the recorded numbers are not directly comparable.  The Board notes that based on ASA/ISO conversions, the Veteran's separation examination appears to show a slight improvement in pure tone threshold levels over those recorded at the time of his entrance examination.  

Nevertheless, an addendum opinion is necessary in the case.  The January 2012 VA examiner opined that the Veteran's bilateral hearing loss was less likely as not related to his military service, noting that "Once the exposure to noise is discontinued, there is no significant further progression of hearing loss as the result of noise exposure" and citing a 2001 medical treatise for this finding.    In April 2014, the Veteran's representative submitted an April 2014 VA Form 646, which referenced 2011 National Institutes of Health (NIH) studies indicating that a delayed onset of progressive hearing loss is possible after acoustic trauma.  The accompanying print out from the National Library of Medicine is not the 2011 study and only states "Progressive hearing loss is the main complication of acoustic trauma."  Although the Veteran's representative has not provided more information regarding the study to which he alludes, an addendum opinion is necessary to allow the examiner to comment on whether the referenced study alters her opinion regarding a possible medical nexus between the Veteran's in-service noise exposure and his hearing loss and/or tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to the January 2012 VA audiology examiner or, if she is unavailable, to another suitably qualified VA examiner for the purpose of obtaining an addendum opinion.  

Specifically, the VA examiner should consider the Veteran's contention that recent NIH studies indicate that a delayed onset of progressive hearing loss is possible after acoustic trauma.  Thereafter, the examiner should again provide opinions on the following:

a.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any current hearing loss is attributable to the Veteran's military service, to include his in-service noise exposure?

b.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any current tinnitus had its onset in service or is otherwise attributable to the Veteran's military service, to include his in-service noise exposure?

c.  If the Veteran's hearing loss is found to be attributable to his military service, the examiner should also provide an opinion as to whether the Veteran's current tinnitus is at least as likely as not (i.e., probability of 50 percent or greater) attributable to his hearing loss.

The examiner should provide reasons for all opinions given.  The reasons for these opinions should include consideration of the Veteran's reports and medical studies regarding the onset of noise-induced hearing loss and tinnitus.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). 

The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner, to include further examination if necessary, be undertaken so that a definite opinion can be obtained.

2.  Thereafter, readjudicate the claims in light of the additional evidence obtained.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

